Mr. Justice Barnes delivered the opinion of the court. 2. Sales, § 401*—when evidence insufficient to show breach of warranty. In an action for a balance of the purchase price of milk cans furnished by plaintiff to defendant, a claim of recoupment for breach of a warranty consisting of representations as to the weight of the cans, held not sustained by the evidence. 3. Sales, § 279*—when breach of warranty waived. Where there is a warranty as to the weight and quality of goods sold, and the defects are readily apparent or ascertainable on inspection, the warranty is waived where no complaint is made within a reasonable time after their acceptance.